—Judgment, Supreme Court, Bronx County (Efrain Alvarado, J.), rendered December 7, 2000, convicting defendant, after a jury trial, of criminal sale of a controlled substance in or near school grounds, and sentencing him, as a second felony offender, to a term of 5V2 to 11 years, unanimously affirmed.
Defendant’s claim that an undercover detective should not have been allowed to testify anonymously is unpreserved (see People v Wright, 288 AD2d 28, lv denied 97 NY2d 735), and we decline to review it in the interest of justice. Were we to review the claim, we would find that the record shows that the detective’s name was, in fact, revealed during the trial. In any *155event, anonymity would have been appropriate and would not have caused defendant any prejudice (see People v Kearse, 215 AD2d 104, lv denied 86 NY2d 797).
The record establishes that defendant received meaningful representation (see People v Benevento, 91 NY2d 708, 713-714).
We perceive no basis for reducing the sentence. Concur— Williams, P.J., Andrias, Buckley, Lerner and Gonzalez, JJ.